


STOCK PURCHASE AGREEMENT

             THIS STOCK PURCHASE AGREEMENT (this Agreement"), dated as of March
4, 2010, is made by and between Kun Liu (hereinafter referred to as the
"Purchaser") and Michael Friess and Sanford Schwartz (hereinafter collectively
referred to as the "Sellers").

             WHEREAS, the Sellers own an aggregate of 1,773,984 shares of common
stock, par value $0.001 per share, of PI Services, Inc., a corporation organized
under the laws of the State of Nevada ("PI Services"); and

             WHEREAS, the Purchaser wishes to acquire 443,516 of said shares
(the "Purchased Shares") and the Sellers wish to sell the Purchased Shares on
the terms and conditions set forth herein.

             WHEREAS, the Purchaser owns 100% of Beijing Guoqiang Global Science
& Technology Development Co., Ltd ("Beijing Guoqiang"), a company organized
under the laws of the People's Republic of China ("PRC").

             WHEREAS, as contemporaneously with and as a condition to the
closing of the purchase and sale of the Purchased Shares, the Sellers and
Purchaser shall cause the Share Exchange of PI Services with Sky Achieve
Holdings , Inc. ("Sky Achieve"), a British Virgin Islands limited liability
corporation.

             NOW, THEREFORE, it is agreed:

1.          Definitions. As used herein, the following terms shall have the
meanings set forth below:



               a. "Lien" means, with respect to any property or asset, any
mortgage, lien, pledge, charge, security interest, claim, encumbrance, royalty
interest, any other adverse claim of any kind in respect of such property or
asset, or any other restrictions or limitations of any nature whatsoever.

             b. "SEC" means the Securities and Exchange Commission of the United
States.

             c. "Tax" (and, with correlative meaning, "Taxes" and "Taxable")
means:


  (i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such



--------------------------------------------------------------------------------



    tax (domestic or foreign), and         (ii) any liability for the payment of
any amounts of the type described in clause (i) above as a result of being a
member of an affiliated, consolidated, combined or unitary group for any Taxable
period, and         (iii) any liability for the payment of any amounts of the
type described in clauses (i) or (ii) above as a result of any express or
implied obligation to indemnify any other person.


               d. "Tax Return" means any state or Federal return, declaration,
form, claim for refund or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.


2.          Purchase of Purchased Shares. Subject to the terms and conditions
set forth in this Agreement, on the Closing Date (defined herein), the Sellers
shall sell, transfer and assign the Purchased Shares to the Purchaser free and
clear of any Liens and any other restrictions.

3.          Purchase Price. The purchase price ("Purchase Price") for the
Purchased Shares is Two Hundred Seventy Five Thousand Dollars ($275,000).

4.          Escrow; Closing and Termination.

             a. Closing. The Closing of the transactions contemplated by this
Agreement ("Closing") shall take place at the offices of McLaughlin & Stern,
LLP, counsel for the Purchaser, (the "Escrow Agent") at 260 Madison Avenue, New
York, NY 10016 promptly after satisfaction of all of the conditions to closing
set forth herein, provided, however, the Closing shall occur by the Termination
Date. The date on which the Closing occurs is hereby termed the "Closing Date."

             b. Escrow. On or prior to the Closing Date, the Sellers shall
deliver to the Escrow Agent certificates for the Purchased Shares, accompanied
by stock powers duly endorsed for transfer with medallion-guaranteed signatures
and any other documents required by the transfer agent for PI Services to
effectuate the transfer of the Shares (collectively, the "Escrowed Documents").
The Purchaser shall deliver to the Escrow Agent the Purchase Price by wire
transfer. Promptly after the execution of this Agreement and prior to the
Closing Date, the parties shall deliver to the Escrow Agent any other documents
required to be delivered at the Closing (the "Closing Documents") pursuant to
the terms of this Agreement. On the Closing Date, the Escrow Agent shall deliver
the Escrowed Documents to the Purchaser, distribute the Purchase Price as
specified in Section 5 below, and deliver the Closing Documents to the parties
as appropriate.

5.         a. Distribution of Purchase Price. On the Closing Date, the Escrow
Agent shall pay from the purchase price the liabilities identified on Schedule
5, and after deducting the payments for such liabilities, pay to the Sellers on
a pro-rata basis based on their proportionate ownership of the



2

--------------------------------------------------------------------------------



Purchased Shares by wire transfer (after deducting any transfer fees) the net
amount of the Purchase Price.

             b. Termination. In the event that the Closing has not occurred on
or prior to April 15, 2010 (the "Termination Date"), this agreement will
terminate unless extended in writing by both parties. In such event, the Escrow
Agent will promptly return any of the Escrowed Documents, Purchase Price and
Closing Documents that it shall have in its possession as of the Termination
Date to the source from which he received them at which time this Agreement
shall be of no further force or effect. Notwithstanding the foregoing,
termination of this Agreement will not relieve any party from liability for any
material breach of the Agreement.

6.         Warranties and Representations of the Sellers. In order to induce the
Purchaser to enter into this Agreement and to complete the transaction
contemplated hereby, the Sellers, jointly and severally, warrant and represent
to the Purchaser that:



  a. Purchased Shares. The Purchased Shares have been duly authorized and
validly issued, are fully paid and non-assessable, and were not issued in
violation of any (i) preemptive or other rights of any person to acquire the
Purchased Shares, or (ii) applicable federal or state securities laws, and the
rules and regulations promulgated thereunder.         b. Ownership of Purchased
Shares. The Sellers are the sole owners of the Purchased Shares, free and clear
of all Liens, encumbrances, and restrictions whatsoever. By the transfer of the
Purchased Shares to the Purchaser pursuant to this Agreement, the Purchaser will
acquire good and marketable title to the Purchased Shares conveyed, free and
clear of all Liens, encumbrances and restrictions of any nature whatsoever,
except by reason of the fact that transfer of the Purchased Shares will not have
been registered under the Securities Act of 1933, or any applicable state
securities laws.         c. Validity of the Agreement. This Agreement has been
duly executed by the Sellers and constitutes their valid and binding obligation,
except to the extent limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws relating to or effecting generally the
enforcement of creditors' rights. The execution and delivery of this Agreement
and the carrying out of its purposes will not result in the breach of any of the
terms or conditions of, or constitute a default under or violate, any agreement,
lease, mortgage, bond, indenture, license or other material document or
undertaking, oral or written, to which the Sellers is party or is bound or may
be affected, nor will such execution, delivery and carrying out violate any
order, writ, injunction, decree, law, rule or regulation of any court,
regulatory agency or other governmental body.         d. Organization and
Standing. PI Services is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and has full power and
authority to carry on its business as now conducted. PI Services is qualified to
do business as a foreign corporation in every other state in which it operates
to the extent



3

--------------------------------------------------------------------------------



    required by the laws of such states. The copies of the Certificate of
Incorporation and Bylaws of PI Services previously delivered to the Purchaser
are true and complete as of the date hereof.         e. Capitalization. PI
Services' entire authorized capital stock consists of 20,000,000 shares of
preferred stock, par value $0.001 per share, none of which are outstanding and
780,000,000 shares of common stock, par value $0.001 per share. At the Closing,
there will be 2,217,480 shares of PI Services common stock issued and
outstanding, including the Purchased Shares to be conveyed by the Sellers
hereunder. At the Closing, there will be no other voting or equity securities
outstanding, and no outstanding subscriptions, warrants, calls, options, rights,
commitments or agreements by which PI Services or the Sellers are bound relating
to the Purchased Shares, or calling for the issuance of any additional shares of
common stock or preferred stock or any other voting or equity security.        
f. Corporate Records. All of PI Services' books and records, including, without
limitation, its books of account, corporate records, minute book, stock
certificate books and other records are up?to?date, true and complete and
reflect accurately and fairly the conduct of its business in all material
respects since its date of incorporation. All significant corporate actions
previously taken by PI Service have been duly authorized or ratified as required
by law.         g. Liabilities. Schedule 5 hereto contains a complete list of
the any outstanding and/or contingent liabilities of PI Services as of the date
of this Agreement and which such schedule shall be updated, as applicable, as of
the Closing. PI Services has no other obligations, choate or inchoate.        
h. Agreements. At the Closing, PI Services will not be bound by any contract,
agreement, lease, commitment, guarantee or arrangement of any kind.         i.
Taxes. PI Services has filed or shall file as of the Closing Date all of its tax
returns required to be filed since inception. All such returns and reports are
accurate and correct in all material respects. PI Services has duly filed all
tax returns or reports of every nature required to be filed by PI Services and
has paid all taxes as shown on such returns and all assessments, fees and
charges received by it to the extent that such taxes, assessments, fees and
charges have become due. PI Services has paid all income, excises, unemployment,
social security, occupational, franchise and other taxes, duties, assessments or
charges levied, assessed or imposed upon PI Services by the United States or by
any state municipal government or subdivision or instrumentality thereof. To the
extent that tax liabilities have accrued, but have not become payable, they have
been adequately reflected as liabilities on the books of PI Services, and
provided for adequately. No deficiency assessment or proposed adjustment of any
such tax return is pending, proposed or contemplated. To the knowledge of PI
Services, none of such income tax returns has been examined or is



4

--------------------------------------------------------------------------------



    currently being examined by the Internal Revenue Service and no deficiency
assessment or proposed adjustment of any such return is pending, proposed or
contemplated. To its knowledge, there are no outstanding agreements or waivers
extending the statutory period of limitation applicable to any tax return of PI
Services.         j. Pending Actions. There are no legal actions, claims,
lawsuits, proceedings or investigations, either administrative or judicial,
pending or threatened, against or affecting PI Services or against PI Services'
current or former Officers or Directors that arose out of their operation of PI
Services. PI Services is not subject to any order, writ, judgment, injunction,
decree, determination or award of any court, arbitrator or administrative,
governmental or regulatory authority or body.         k. Trading Status. PI
Services' common stock is listed for quotation on the OTC Bulletin Board, with
the symbol "PISV.OB" To the knowledge of the Sellers, PI Services has not been
threatened and is not subject to removal of its common stock from the OTC
Bulletin Board. PI Services has not received any correspondence or oral notice
from FINRA within the past twelve months, except with respect to the listing of
the common stock of PI Services International, Inc. on the OTC Bulletin Board.  
      l. SEC Status. The common stock of PI Services is registered pursuant to
Section 12(g) of the Securities and Exchange Act of 1934 and a minimum of 70,377
shares of Common Stock are duly registered pursuant to the Securities Act. PI
Services has timely filed all reports required by the applicable regulations of
the SEC since May 27, 2008. All of the filings by PI Services pursuant to the
Securities Exchange Act and Rules promulgated thereunder were true, correct and
complete in all material respects when filed, were not misleading and did not
omit to state any material fact which was necessary to make the statements
contained in such public filings not misleading in any material respect. PI
Services has not received any correspondence or oral notice from the SEC within
the past twelve months.         m. Compliance with Laws. PI Services' operations
have been conducted in all material respects in accordance with all applicable
statutes, laws, rules and regulations, the failure to comply with which could
reasonably be expected to have a material adverse effect on the PI Services. PI
Services has not received any correspondence or oral notice that it is in
violation of any such statutes, laws, rules and regulations.


7.          Warranties and Representations of the Purchaser. In order to induce
the Sellers to enter into this Agreement and to complete the transaction
contemplated hereby, the Purchaser represents and warrants to Sellers PI
Services that:



  a. Purchased Shares not Registered. The Purchaser is aware that the Purchased
Shares have not been registered under the Securities Act of 1933 or any state



5

--------------------------------------------------------------------------------



    securities laws. The Purchaser will not sell or otherwise distribute all or
any part of the Purchased Shares unless (1) there is an effective registration
statement under the Act and applicable state securities laws covering any such
transaction involving the Purchased Shares, or (2) PI Services receives an
opinion of legal counsel stating that such transaction is exempt from
registration. The Purchaser acknowledges that the certificates for the Purchased
Shares purchased hereunder will bear a legend describing such restriction on
transferability of the Purchased Shares.         b. Validity of Agreement. This
Agreement has been duly executed by the Purchaser and constitutes his valid and
binding obligation, except to the extent limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other laws relating to or effecting
generally the enforcement of creditors' rights. The execution and delivery of
this Agreement and the carrying out of its purposes will not result in the
breach of any of the terms or conditions of, or constitute a default under or
violate, any agreement, lease, mortgage, bond, indenture, license or other
material document or undertaking, oral or written, to which the Purchaser is a
party or is bound or may be affected, nor will such execution, delivery and
carrying out violate any order, writ, injunction, decree, law, rule or
regulation of any court, regulatory agency or other governmental body.


8.          Survival of Warranties. All warranties made by either party
hereunder shall survive the Closing, and remain enforceable for two years after
the Effective Time, except with respect to representations regarding taxes until
the expiration of the applicable statute of limitations.

9.          Conditions Precedent to Closing.

         a.             Conditions Precedent to Obligations of Purchaser. The
obligations of the Purchaser under this Agreement shall be and are subject to
fulfillment, prior to or at the Closing, of each of the following conditions:



  (i) Representations and Warranties. Sellers' representations and warranties
contained herein shall be true and correct on the Closing Date, as if such
representations and warranties had been made on and as of the Closing Date, and
the Sellers shall have delivered to the Purchaser a certification of its Chief
Executive Officer as to the accuracy of the representations on such Closing
Date.         (ii) Performance. Sellers shall have performed or complied with
all agreements, terms and conditions required by this Agreement to be performed
or complied with by it prior to or at the time of the Closing, including
delivery to the Escrow Agent of the Escrowed Documents and the Closing
Documents.         (iii) Trading Status. PI Services' common stock is listed for
trading on the OTC Bulletin Board, and bid and asked quotations shall be posted
as of the Closing Date.



6

--------------------------------------------------------------------------------



  (iv) Election of Management. The members of the PI Services Board of Directors
(the "Board") shall have elected Purchaser as the Chairman and additional two
directors as designated by the Purchaser to the Board of PI Services, effective
as of the Closing. Michael Friess, Sanford Schwartz, and Chloe Divita shall have
submitted their resignations from the Board, effective ten days after an
information statement in compliance with SEC Rule 14f-1 is mailed to the
shareholders of PI Services.       (v) Tax Filing. The Sellers shall have PI
Services prepare and file all Federal and State tax returns required to be filed
for all periods which no tax returns have been filed.       (vi) Documents
Satisfactory. All documents and instruments to be delivered pursuant to this
Agreement shall be reasonably satisfactory in substance and form to the
Purchaser and its counsel, and the Purchaser and its counsel shall have received
all such counterpart originals (or certified or other copies) of such documents
as they may reasonably request.       (vii) Share Exchange. The Share Exchange
Agreement between PI Services and Sky Achieve shall be executed and the
transactions contemplated therein shall close effective as of the Closing Date
(the "Share Exchange").


         b.              Conditions Precedent to Obligations of Sellers. The
obligations of the Sellers under this Agreement shall be and are subject to
fulfillment, prior to or at the Closing, of each of the following conditions:



  (i) Representations and Warranties. Purchasers' representations and warranties
contained herein shall be true and correct on the Closing Date, as if such
representations and warranties had been made on and as of the Closing Date.    
    (ii) Performance. The Purchaser shall have performed or complied with all
agreements, terms and conditions required by this Agreement to be performed or
complied with by it prior to or at the time of the Closing, including delivery
to the Escrow Agent of the Purchase Price and the Closing Documents.        
(iii) Documents Satisfactory. All documents and instruments to be delivered
pursuant to this Agreement shall be reasonably satisfactory in substance and
form to Sellers and their counsel, and Sellers and their counsel shall have
received all such counterpart originals (or certified or other copies) of such
documents as they may reasonably request.


10.         Closing Documents. Prior to the Closing, the Purchaser shall have
delivered to the Escrow Agent the Purchase Price, Closing Documents, and the
Escrow Documents; and the Sellers shall have delivered to the Escrow Agent the
Escrow Documents, the Closing Documents in addition to the following:


7

--------------------------------------------------------------------------------



  a. The certification specified in Section 9(a)(i) hereof ; and
b. The unanimous consent of the Board of Directors specified in Section 9a(iv)
hereof; and
c. The resignations of members of the Board of Directors specified in Section
9a(iv) hereof; and
d. Evidence of Tax Filing specified in Section 9a(v)
e. Evidence of satisfaction or release of the liabilities of PI Services as of
the Closing Date and as disclosed on Schedule 5


11.        Post Closing Covenants.



  a. Press Release and Current Report on Form 8-K. Promptly after the Closing,
the Purchaser shall cause PI Services to issue a press release announcing the
change in control of PI Services which shall be filed as an exhibit to a Current
Report on Form 8-K to be filed by PI Services.

b. Delivery of Books and Records. Promptly after the Closing, Sellers shall
cause the books and records of PI Services to be delivered to Purchaser.


12.        Applicable Law and Jurisdiction. This Agreement shall be governed by
the laws of the State of New York, without giving effect to the principles of
conflicts of laws thereof, as applied to agreements entered into and to be
performed in such state. Any litigation based hereon, or arising out of, under,
or in connection with, this Agreement shall be brought and maintained
exclusively in the state or federal court located in the State of New York
without reference to its conflicts of laws rules or principles. The parties
hereby expressly and irrevocably submit to the exclusive jurisdiction of such
courts for the purpose of any such litigation as set forth above and irrevocably
agrees to be bound by any final judgment rendered thereby in connection with
such litigation. The parties each hereby expressly and irrevocably waives, to
the fullest extent permitted by law, any objection which it may have or
hereafter may have to the laying of venue of any such litigation brought in any
such court referred to above and any claim that any such litigation has been
brought in any inconvenient forum.

13.        Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed to have been given or made as follows:



         a. If sent by an overnight air courier with a national reputation, 2
business days after being sent;

       b. If sent by facsimile transmission, with a copy mailed on the same day
in the manner provided in clause (a) above, when transmitted and receipt is
confirmed by the fax machine; or

        c. If otherwise actually personally delivered, when delivered.



8

--------------------------------------------------------------------------------



             All notices and other communications under this Agreement shall be
sent or delivered as follows:

             If to Purchaser, to:



  Kun Liu
15 West 39th Street Suite 14B
New York, NY 10018
Facsimile: (212) 391-2677


             with a copy to (which shall not constitute notice):



  Steven Schuster, Esq.
McLaughlin & Stern LLP
260 Madison Avenue
New York, NY 10016
Facsimile: (212) 448-0066


              If to Sellers to:



  Michael Friess and Sanford Schwartz
5353 Manhattan Circle Suite 101
Boulder, Colorado, 80303
Facsimile: (303) 499-6666


              with a copy to (which shall not constitute notice):

Each Party may change its address by written notice delivered to the other in
accordance with this Section.

14.        Covenant of Cooperation. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

15.        Entire Agreement. This Agreement constitutes the entire Agreement
between the parties hereto and supersedes any prior understandings, agreements
or representations, written or oral, that relate in any way to the subject
matter hereof.

16.        Amendment. Neither this Agreement nor any provision hereof may be
amended or modified except by written agreement signed by all of the parties to
this Agreement.



9

--------------------------------------------------------------------------------



17.        Counterparts. This Agreement may be executed in multiple facsimile or
PDF counterparts. Each of the counterparts shall be deemed an original, and
together they shall constitute one and the same binding Agreement, with one
counterpart being delivered to each party hereto.




***SIGNATURE PAGE FOLLOWS***







10

--------------------------------------------------------------------------------



              IN WITNESS WHEREOF, the parties hereto have set their hands as of
the date and year written on the first page.



SELLERS:

By:__/s/ Michael Friess___________________
Print: Michael Friess



By:___/s/ Sanford Schwartz_______________
Print: Sanford Schwartz



BUYER:

By: ___/s/ Kun Liu______________________
Print: Kun Liu


11

--------------------------------------------------------------------------------



PI SERVICES, INC.

STOCK PURCHASE AGREEMENT BETWEEN KUN LIU AND MICHAEL FRIESS AND
SANFORD SCHWARTZ

Schedule 5 - Liabilities




 
Dec 31, 2009
   
Feb 24, 2010
  Accounts Payable:                   Corporate Stock Transfer
3,139.66
   
2,789.66
   

   

  Other Current Liabilities:

   

  Advance Form Affiliate:

   

  Creative Business Strategies
33,071.57
   
33,540.57
   

   

  TOTAL Liabilities
36,211.23
(1)  
36,330.23
(2)            


  (1) As reported on audited financial statements for 12/31/09.   (2) Exclusive
of $7,500 payable on the closing date to Schumacher & Associates, Inc., CPA's
which amount shall be payable 50% by each of PI Services and Beijing Guoquiang.


*   *   *   *   *


Releases





1 2

--------------------------------------------------------------------------------